PER CURIAM.
By petition and cross-petitions for writ of certiorari we have for review an order of the Florida Industrial Commission bearing date May 28, 1968.
We find that oral argument would serve no useful purpose and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 32 F.S.A.
Our consideration of the petition, the cross-petitions, the record and briefs leads us to conclude that there has been no deviation from the essential requirements of law.
The petition and cross-petitions are therefore denied.
The petition for allowance of respondents’ attorney’s fees is hereby granted in the amount of $250.00, to be divided equally. The petition for allowance of an attorney’s fee on the cross-petition is denied.
CALDWELL, C. J., and ROBERTS, DREW, THORNAL and HOPPING, JJ., concur.